HALL, District Judge.
On reading and filing the petition of Elizabeth P. B. Overton, and the affidavits thereto annexed, it is hereby ordered and adjudged, that it is expedient that an additional assignee of said bankrupt should be appointed herein, and that Hon. Charles Mason, of the city of Utica, be and he hereby is appointed an additional assignee to act herein in conjunction with Parker N. Teft, heretofore appointed assignee in this matter, on his giving security in the sum of five thousand dollars for the faithful performance of his trust, the same to be approved by William H. Comstock, register in bankruptcy. And it is further ordered, that the petitioner be allowed to renew the application to contest the claim of the Howe Machine Company, and for an order for the disallowance and rejection thereof upon a petition and papers stating fully and in detail the grounds upon which such application may be based.